Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9 and 11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant's amendments and remarks submitted on 12/17/2021 have been fully considered. The amendments submitted by applicant for claim 1 has overcome the previous rejections. 
None of the prior art of record, taken singly or in combination, teaches “said first node is electrically connected with a common anode of said first diode and said third diode, and said common anode is electrically connected with said first end of said thermistor … said second node is electrically connected with a common cathode of said second diode and said fourth diode, and said common cathode is electrically connected with said first end of said capacitor, and wherein said third node is electrically formed between said first diode and said second diode, said fourth node is electrically formed between said third diode and said fourth diode”.
Prior art Richter (US4926280), Huang (CN102769271A; Translation attached) and Yamasaki (US6246182B1) have been found to be the closest prior art.
Regarding claim 1, Richter teaches an improved electric circuit structure for short circuit protection (abstract, capacitor protection circuit for protecting bulk storage capacitors) (also refer to column 5 lines 37-40, low impedance path between the first and second connection 
Richter does not teach, wherein said filtering and rectifying module comprises a common mode inductor, a surge protection element and a bridge rectifier assembly, said surge protection element is electrically connected with said second end of said circuit breaking element and said ground, said second end of said circuit breaking element and said ground is further connected to a first side of said common mode inductor, and wherein said bridge rectifier assembly includes a first diode, a second diode, a third diode, a fourth diode, a first node, a second node, a third node and a fourth node, said first node is electrically formed between said first diode and said third diode, said first node is electrically connected with a common anode of said first diode and said third diode, and said common anode is electrically connected with said first end of said thermistor, and wherein said second node is electrically formed between said second diode and said fourth diode, said second node is electrically connected with a common cathode of said second diode and said fourth diode, and said common cathode is electrically connected with said first end of said capacitor, and wherein said third node is electrically formed between said first diode and said second diode, said fourth node is electrically formed between said third diode and said fourth diode, said third node and said fourth node of said bridge rectifier assembly are commonly connected to a second side of said common mode inductor, in which said second side is disposed opposite to said first side, and wherein said third node and said fourth node of said bridge rectifier assembly are not connected and are respectively at different voltage levels.


Yamasaki teaches in a similar field of endeavor, an improved electric circuit structure (abstract, electronic track lighting system) for short circuit protection (column 4 lines 49-50, protective circuit for protecting a circuit from over-voltage, over-current or the like), which is applicable to examining a device under test (i.e. lamp load 3) (fig.1), comprising: a circuit breaking element (i.e. fuse F) (fig.1), including a first end (e.g. end closest to power supply) (fig.1) and a second end (e.g. end closest to FL1) (fig.1), wherein said first end of said circuit breaking element is electrically connected to a power source (i.e. AC) (fig.1); a filtering (i.e. filter circuit FC) (fig.1) and rectifying module (i.e. rectifier circuit DB) (fig.1), being electrically connected to said second end of said circuit breaking element (implicit, as seen in fig.1) and a ground (e.g. return line of AC) (fig.1); and a capacitor (i.e. filter capacitor C1) (fig.1), including a first end (e.g. top end of C1) (fig.1) and a second end (e.g. bottom end of C1) (fig.1), wherein said first end of said capacitor is electrically connected to said filtering and rectifying module (implicit, as seen in fig.1), and wherein said filtering and rectifying module comprises a common mode inductor (i.e. line filter chock FL1) (fig.1), a surge protection element (i.e. surge absorber AV1) (fig.1) and a bridge rectifier assembly (i.e. rectifier circuit DB).

Claims 2-7, 9 and 11 are allowed as they depend on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/28/2022

/Scott Bauer/Primary Examiner, Art Unit 2839